     Case 2:18-cv-00116-RFB-VCF Document 50 Filed 06/11/20 Page 1 of 2



 1 Hector J. Carbajal II, Esq.
   Nevada Bar No. 6247
 2 CARBAJAL LAW
   10001 Park Run Drive
 3 Las Vegas, Nevada 89145
   T: (702) 846-0040
 4 F: (702) 846-1329
   hector@claw.vegas
 5 Attorneys for Defendant Ross Silver

 6
                                       UNITED STATES DISTRICT COURT
 7
                                              DISTRICT OF NEVADA
 8
 9   MICHAEL TALASAZ, an individual,                       Case No.: 2:18-cv-00116-RFB-VCF

10                  Plaintiff,

11           v.                                              STIPULATION AND ORDER FOR
                                                           EXTENSION OF TIME TO FILE JOINT
12   ROSS SILVER, an individual; DOES I through                   PRETRIAL ORDER
     X, and ROE CORPORATIONS XI through
13   XX, inclusive,                                                     (FIRST REQUEST)

14   Defendants.
15
            In accordance with LR 6-1, the parties stipulate as follows:
16
            1.      On May 8, 2020 the Court entered a Minute Order regarding the Briefs concerning
17
     the certification of questions of law to the Supreme Court of Nevada filed by the parties to this
18

19   action (Doc. #42), which Minute Order directed the parties to submit a new joint pretrial order to

20   the Court by June 15, 2020.

21          2.      On May 20, 2020, given the May 8, 2020 Minute Order of the Court (Doc. #42),
22
     the parties entered into and submitted a Stipulation and Order to Extend Discovery Deadlines (Third
23
     Request) (Doc. #45). That Stipulation and Order includes and extension of the deadline for the
24
     joint pretrial order. The Stipulation and Order is still pending with the Court.
25
            3.      The May 8, 2020, Minute order of the Court opened discovery in the case. However,
26
27   it did not provide a timeline or end date for discovery. Since the deadlines for dispositive motions

28   is after the date for completing discovery, Defendant filed a Motion for Summary Judgment on
     Case 2:18-cv-00116-RFB-VCF Document 50 Filed 06/11/20 Page 2 of 2



 1   June 8, 2020 (Doc. #46). If dispositive motions are filed, the deadline for filing the joint pretrial order
 2   is usually suspended until 30 days after decision on the dispositive motions or further court order.
 3
             4.      Accordingly, the parties believe that the deadline for filing the joint pretrial order
 4
     should be extended. The parties agree that they shall file the joint pretrial order on or before the
 5
     proposed deadline in their pending Stipulation and Order to Extend Discovery (Third Request)
 6

 7   (Doc. #45) or 30 days after the date the Court rules on Defendant’s pending motion for summary

 8   judgment (Doc. #46).

 9    DATED June 10, 2020.                                 DATED June 10, 2020.

10
       /s/ Hector J. Carbajal II                             /s/ Christopher S. Connell
11    Hector J. Carbajal II, Esq.                          Christopher S. Connell, Esq.
      CARBAJAL LAW                                         CONNELL LAW
12    10001 Park Run Drive                                 6671 Las Vegas Blvd., Suite 201
      Las Vegas, Nevada 89145                              Las Vegas, NV 89102
13
      Attorneys for Defendant                              Attorneys for Plaintiff
14

15                                                            IT IS SO ORDERED:
16                                                       ________________________________
                                                            ______________________________ _
17                                                       RICHARD
                                                            UNITED F. BOULWARE,
                                                                    STATES  DISTRICTIIJUDGE
                                                         UNITED STATES DISTRICT JUDGE
18
                                                          DATED this ______________________
                                                            DATED:    11th day of June, 2020.
19

20
21

22

23

24

25

26
27

28


                                                       -2-
